DETAILED ACTION
Claims 16, 18-24, 26, and 29-30 have been presented for examination.
Claims 1-15, 17, 25, 27, and 28 were previously been cancelled.
The office action is in response to the amendment submitted on 19-JAN-2021.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments - 35 USC § 103
On pgs. 7-13 of the Applicant Arguments/Remarks dated 01/19/2021 (hereinafter ‘Remarks’), Applicant argues the outstanding prior art rejections. On pg. 7, Applicant directs arguments towards the combination of Chiou US Patent Application Publication 2011/0066419 A1 in view of Babayan et al., US Patent Application Publication 2014/0208074 A1 (hereinafter ‘Babayan’) further in view of Hwu et al., US Patent Application Publication 2008/0028183 A1 (hereinafter ‘Hwu’).
Applicant has presented the following argument on pgs. 8-9 of the Remarks:
“In contrast to the time-consuming cycle-level simulations of the prior art, the current disclosure has surprisingly shown that the performance of an out-of-order processor can be accurately analyzed by looking at the number of instructions that can enter the instruction window per cycle. This means that only the instruction window needs to be modeled for accurate performance modeling, and that the penalty of a miss event is the time it prevents instructions to enter the instruction 
“A more efficient modelling according may be achieved according to the current claims, by assuming that the cost (i.e., amount of time during which no additional instructions that can be processed will be added to the instruction window) of a instruction cache miss is equal to the latency of the instruction cache miss and by assuming that the cost of a branch misprediction is equal to the time required to execute the branch plus the time required to fill the front-end pipeline. There is no similar teaching, advantage or other consideration provided in the combination of Chiou, Babayan and Hwu.”
“Chiou fails to teach or suggest a frontend component at all, and one of ordinary skill in the art could find no teaching or consideration in Chiou that would lead to modelling frontend refill. The combination of Babayan with Chiou is similarly deficient, as Babayan fails to provide any teaching or consideration regarding mispredictions.”
The arguments precisely outlines how Chiou fails to teach the specific cost, i.e. amount of time, as claimed in Claim 1 and as presented in the Non-Final Rejection dated 09/18/2020. Examiner finds the argument persuasive. 
Continuing on pg. 10 of the Remarks, Applicant presents the following arguments addressing how Hwu fails to teach the particular element of cost in terms of time.
“According to the example of Fig. 6, no prediction is done regarding what the cost (amount of time) can be, but instead the number of cycles is counted (see the benchmark execution cycle counts in Fig. 6). This is common in typical prior art 
“Further, reliance on para. [0052] of Hwu similarly fails to disclose that the cost (i.e., amount of time during which no additional instructions that can be processed will be added to the instruction window) of a front-end stall corresponds with the latency of an instruction cache miss, neither does it disclose that the cost of a front-end stall corresponds with the time required to execute the branch plus the time required to fill the front-end pipeline.”
“At most, one skilled in the art considering Hwa would understand para. [0052] as describing that high-performance in-order processors address their intolerance of cache misses through large, fast caches. This paragraph does not describe that the cost (i.e., amount of time during which no additional instructions that can be processed will be added to the instruction window) of a front-end stall corresponds to the latency of an instruction cache miss. This is not an obvious insight, which can be understood by contrasting instruction cache misses versus data cache misses.””
Examiner finds these arguments persuasive regarding the amount of time lost due to the last of no additional instructions of a front-end stall, which is not remedied by Hwu. Examiner finds the argument persuasive.
Applicant summaries the argument concisely on pg. 12 of the Remarks.
The combination of Chiou, Babayan and Hwa provides no similar teachings and fails to lead one skilled in the art to obtaining the cost (i.e., amount of time during which no additional instructions that can be processed will be added to the 
Is for these reasons, the Examiner has found Applicant’s arguments persuasive.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are persuasive.  The rejection of 35 USC § 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Chiou US Patent Application Publication 2011/0066419 A1 teaches a method using a simulator for sequential execution of instruction sets [0032] containing branch prediction, instruction cache, and an instruction window [0034]. Babayan et al., US Patent Application Publication 2014/0208074 A1 teaches a method using a frontend component directly connecting to an instruction window for modeling (abstract). Hwu et al., US Patent Application Publication 2008/0028183 A1 teaches a method for handling misprediction and cache misses [0050] and adjusting latency [0052]. Balasubramonian et al., US Patent Application Publication 2006/0106923 A1 teaches a method containing the elements of the issue queue, physical register files, and reorder buffer [0045] and load-store queue [0035].

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitation as set forth in Claims 16 and 29, specifically

inserting said instructions obtained from the frontend component directly into the instruction window and modeling the progress of the instructions in the instruction window, the method further comprising preventing instructions from entering the instruction window for an amount of time if modeling the branch prediction and instruction cache revealed occurrence of a branch misprediction or instruction cache miss, wherein in response to the branch misprediction no instructions are entered until the branch is executed and no instructions are entered for a number of cycles after the branch is executed to model frontend refill, and wherein in response to the instruction cache miss the amount of time during which no instructions are entered in the instruction window equals a latency of the instruction cache miss, recording an estimation of the timing of the instructions, generating the number of instructions processed in a period of time, and producing a performance parameter of the processor from the estimation of the timing of the instructions and the number of instructions processed in the period of time, the performance parameter of the processor being produced without modeling a reorder buffer, issue queue(s), register renaming, load-store queue(s) and additional buffers of the processor.

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 16, 18-24, 26, and 29-30 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. E. J./
Examiner, Art Unit 2127

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127